NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted August 12, 2010
                                 Decided August 19, 2010

                                           Before

                        ILANA DIAMOND ROVNER, Circuit Judge

                        DIANE S. SYKES, Circuit Judge

                        JOHN DANIEL TINDER, Circuit Judge

No. 09-2925                                     Appeal from the
                                                United States District Court for the
UNITED STATES OF AMERICA,                       Northern District of Indiana,
     Plaintiff-Appellee,                        Fort Wayne Division.

       v.                                       No. 1:03cr78-001

ANTHONY L. ROGERS,                              James T. Moody,
    Defendant-Appellant.                        Judge.



                                         ORDER

        Anthony Rogers appeals from an order revoking his supervised release and
sentencing him to a term of reimprisonment without further supervised release. Our review
of the case suggested that Rogers was released from prison shortly after his appellate
counsel moved to withdraw under Anders v. California, 386 U.S. 738 (1967), so we questioned
whether the appeal was moot. We asked counsel to file a supplemental statement
addressing that point. Counsel confirms that Rogers has been released from custody
without further supervision and states that he is not aware of any collateral consequences of
the revocation.
No. 09-2925                                                                                 Page 2


        Because Rogers has already completed his sentence and faces no collateral
consequences of the revocation of supervised release, this appeal can no longer provide him
any relief. See Spencer v. Kemna, 523 U.S. 1, 7, 14 (1998); United States v. Hardy, 545 F.3d 280,
283-85 (4th Cir. 2008); United States v. Mazzillo, 373 F.3d 181, 182 (1st Cir. 2004); United States
v. Trotter, 270 F.3d 1150, 1152-53 (7th Cir. 2001); United States v. Shabazz, 230 F.3d 899, 901
(7th Cir. 2000). Accordingly, the appeal is DISMISSED as moot.